McMurray, Presiding Judge.
In Dept. of Transp. v. Davison Investment Co., 221 Ga. App. 29 (470 SE2d 900), we affirmed on condition, the judgment of the trial court in favor of condemnees. In Dept. of Transp. v. Davison Investment Co., 267 Ga. 568 (481 SE2d 522), the Supreme Court reversed our decision. Accordingly, the decision of this Court is vacated, the decision of the Supreme Court is made the decision of this Court, and the judgment of the trial court in favor of the condemnees is reversed.

Judgment reversed.


Andrews, C. J, Birdsong, P. J., Pope, P. J., Beasley, Johnson, Blackburn, Smith and Ruffin, JJ, concur.